Citation Nr: 1828178	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis. 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from February 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

Throughout the period on appeal, the Veteran's allergic rhinitis has not been manifested by an obstruction that was greater than 50 percent of the nasal passage on both sides, or a complete obstruction in either nasal passage; or, objective evidence of polyps. 


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.97, Diagnostic Code (DC) 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent October 2012. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208(1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran is seeking a compensable rating for his service connected allergic rhinitis. 

The Veteran's allergic rhinitis has been assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In order to warrant a compensable rating, the evidence must show rhinitis that is:
* Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side (10 percent); and
* With polyps (30 percent); 
See 38 C.F.R. § 4.97 (2017), Diagnostic Code 6522.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted.  Specifically, the Veteran was offered three VA examinations and none of the examinations reflected symptoms that would warrant an increased rating.  For example, at a May 2011 VA examination, the Veteran reported seeing a physician to treat an upper and lower respiratory illness, but received no treatment for allergic rhinitis.  The Veteran did not have an obstruction in either of his nasal passages and there was no evidence of nasal polyps.  The examiner noted that the Veteran exhibited allergic rhinitis symptoms from recent pressure in his sinuses from self-limited respiratory infection.  Similarly, in an October 2012 VA examination, the examiner determined that the Veteran did not have greater than 50 percent obstruction in either nasal passage, nor did he have polyps. 

At the most recent April 2014 VA examination, the Veteran reported that he is stopped up all the time and treats with over the counter loratadine, Zyrtec, and Allegra.  The Veteran did not have an obstruction in his nasal passages that was greater than 50 percent on both sides, nor did he have a complete obstruction on either side.  Moreover, the Veteran did not have any nasal polyps and his X-rays revealed normal sinuses. 

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to a compensable disability rating.  
In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his allergic rhinitis causes ongoing symptoms that worsen in the spring and fall and that he is stopped up all the time.  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his nasal disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
On the other hand, such competent evidence concerning the nature and extent of the Veteran's nasal disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

For these reasons, the preponderance of the evidence weighs against the Veteran's request for a compensable rating for allergic rhinitis, and the reasonable doubt provisions of 38 U.S.C. § 5107(b) are inapplicable.  Accordingly, the Veteran's request for a compensable rating for allergic rhinitis is denied.


ORDER

A compensable rating for allergic rhinitis is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


